DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-9 in the reply filed on 4/16/21 is acknowledged.

Claim Objections
Claims 9 and 22 are objected to because of the following informalities:  In claim 9, the term “potion” should be “portion”.  Claim 22 is unclear as a horizontal bore having a longitudinal axis is mentioned in claim 1, such that it appears that this is the same.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 9, 16-17, 22-24 and 26 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Mohr US 1,995,395.
Regarding claim 1, Mohr discloses an apparatus, comprising: a sleeve 14 configured for installation within a horizontal bore (in 14, with axis of bore is moved to horizontal makes it a horizontal bore) formed in a fluid end housing 10, the horizontal bore having a longitudinal axis, the sleeve comprising: a first portion (in Fig. 1, on side of 14a that extends towards valve 12) joined to a second portion (in Fig. 1, 14a); in which the first portion has an outer diameter, D1; in which the second portion has an outer diameter, D2; in which the diameter D2 is greater than the diameter D1 (Fig. 1, diameter of 14a is greater than diameter of 14 towards the valve 12), such that upon installation of the sleeve within the horizontal bore, the difference between the diameters prevents further movement of the sleeve into the fluid end housing along the longitudinal axis (Fig. 1, 14a contacts fluid end housing 10); in which the first and second portions define a central passage (Fig. 1, inside 14) configured to receive a reciprocating plunger (13 reciprocates up and down); in which no threads are formed in the sleeve for mating with the fluid end housing (no threads disclosed that mate with the fluid end housing); in which no grooves are formed in the first portion for housing a seal (no grooves disclosed in the first portion); and in which the second portion is configured to house a plurality of packing seals 16a configured to receive the reciprocating plunger.

Regarding claim 3, in which the first portion also has an inner diameter D5, in which D3 is greater than D5 (Fig. 1, D5 is the narrowest portion of the first portion which has the constant inner diameter that almost touches the plunger 13 in between the tapers in which either may be D3).
Regarding claim 4, in which the diameter D1 is constant along a length of the first portion (Fig. 1, outer portion of first portion that is below 14a towards valve 12).
Regarding claim 5, in which the diameter D2 is constant along a length of the second portion (Fig. 1, at 14a).
Regarding claim 7, in which the sleeve further comprises: first and second outer surfaces; in which the first outer surface is joined to the first portion (first portion towards valve 12) and the second outer surface is joined to the second portion (14a surface that is away from the valve 12); and in which the second outer surface is configured to engage with a retainer 16 used to secure the sleeve within the horizontal bore.
Regarding claim 9, in which the first portion is joined to the second portion at a right angle (Fig. 1).
Regarding claim 16, in which the diameter D3 is constant along a length of the first portion (Fig. 1, when first portion is seen as just the constant part).

Regarding claim 22, a fluid end assembly, comprising: a fluid end housing 10 having an external surface (outside) and an internal chamber (inside) (Fig. 1); a horizontal bore (in 14) formed within the fluid end housing and having a longitudinal axis; and the apparatus of claim 1 installed within the horizontal bore.
Regarding claim 23, a plurality of packing seals 16a installed within the second portion of the sleeve; and a reciprocating plunger 13 disposed at least partially within the central passage of the sleeve and within the plurality of packing seals.
Regarding claim 24, in which no portion of the plurality of packing seals is installed within the first portion of the sleeve (Fig. 1).
Regarding claim 26, a retainer 16 attached to the fluid end housing and engaging the sleeve, the retainer configured to secure the sleeve within the horizontal bore.
Claim(s) 1-2, 4-5, 9, 16-17, and 22-24 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Saalfrank US 2,856,857.
Regarding claim 1, Saalfrank discloses an apparatus, comprising: a sleeve 42 configured for installation within a horizontal bore (in 44, viewed from the side makes it horizontal) formed in a fluid end housing 44, the horizontal bore having a longitudinal axis, the sleeve comprising: a first portion (upper narrower part of 42 in Figs. 1 and 3-4) joined to a second portion (lower wider part of 42 in Figs. 1 and 3-4); in which the first portion has an outer diameter, D1; in which the second portion has an outer diameter, D2; in which the diameter D2 is greater than the diameter D1 (Figs. 1 and 3-4), such that upon installation of the sleeve within the horizontal bore, the difference between the 
Regarding claim 2, in which the first portion has an inner diameter, D3; in which the second portion has an inner diameter, D4; and in which D4 is greater than D3 (Figs. 1 and 4, the first portion has a narrower inner diameter than the second portion).
Regarding claim 4, in which the diameter D1 is constant along a length of the first portion (Figs. 1 and 4).
Regarding claim 5, in which the diameter D2 is constant along a length of the second portion (Figs. 1 and 4).
Regarding claim 9, in which the first portion is joined to the second portion at a right angle (Figs. 1 and 4).
Regarding claim 16, in which the diameter D3 is constant along a length of the first portion (Figs. 1 and 4).

Regarding claim 22, a fluid end assembly, comprising: a fluid end housing 44 having an external surface (outside) and an internal chamber (inside) (Figs. 1 and 3-4); a horizontal bore (in 44) formed within the fluid end housing and having a longitudinal axis; and the apparatus of claim 1 installed within the horizontal bore.
Regarding claim 23, a plurality of packing seals installed within the second portion of the sleeve; and a reciprocating plunger disposed at least partially within the central passage of the sleeve and within the plurality of packing seals (Figs. 1 and 3-4 show two piece packing seal 43 in which is the bottom piece which has threads and upper piece is pressed on by the threaded piece).
Regarding claim 24, in which no portion of the plurality of packing seals is installed within the first portion of the sleeve (Figs. 1 and 3-4).
Claim(s) 1-6, 11, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Bircann et al. US 5,685,519.
Regarding claim 1, Bircann discloses an apparatus, comprising: a sleeve 56 configured for installation within a horizontal bore 54 (with axis of bore is moved to horizontal makes it a horizontal bore) formed in a fluid end housing 22, the horizontal bore having a longitudinal axis, the sleeve comprising: a first portion (in Fig. 2, 56 at 54) joined to a second portion (in Fig. 2, 56 at 76); in which the first portion has an outer diameter, D1; in which the second portion has an outer diameter, D2; in which the diameter D2 is greater than the diameter D1 (Fig. 1, diameter of 56 at 76 is greater than 56 at 54), such that upon installation of the sleeve within the horizontal bore, the difference between the 
Regarding claim 2, in which the first portion has an inner diameter, D3; in which the second portion has an inner diameter, D4; and in which D4 is greater than D3 (Fig. 2, the first portion has a narrower inner diameter D3 at 54 and D4 is at 76).
Regarding claim 3, in which the first portion also has an inner diameter D5, in which D3 is greater than D5 (Fig. 2, D5 is the narrowest portion of the first portion at the end of 56 that almost touches the plunger 16).
Regarding claim 4, in which the diameter D1 is constant along a length of the first portion (Fig. 2, outer portion of first portion that is at 54).
Regarding claim 5, in which the diameter D2 is constant along a length of the second portion (Fig. 2, at 76).
Regarding claim 6, in which the first portion has an inner surface, and in which at least a portion of the inner surface has a convex shape (in Fig. 2, below 108 is the transition 
Regarding claim 11, in which an outer surface of the first portion includes a tapered surface (at bottom of 56 that tapers towards the plunger 16).
Regarding claim 16, in which the diameter D3 is constant along a length of the first portion (Fig. 2, when the first portion is seen as just the constant part).
Regarding claim 17, in which the diameter D4 is constant along a length of the second portion (Fig. 2, when the second portion is seen as just the constant part).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 8 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohr US 1,995,395 in view of Smith US 4,077,102.
Regarding claim 8, Mohr discloses the second portion has an outer surface but lacks a groove is formed in the outer surface of the second portion for housing a seal.  
Smith discloses a second portion 42 has an outer surface having a groove (at 54) is formed in the outer surface of the second portion for housing a seal 54.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make a groove and seal in the second portion as disclosed by Smith in the second portion of Mohr as a matter simple substitution and/or to provide better sealing as a groove with a seal provides less leakage between parts.
Regarding claim 25, Mohr lacks an endless groove formed in the fluid end housing such that the groove surrounds the horizontal bore; and a seal positioned within the groove and engaged with an outer surface of the first portion of the sleeve.
Smith discloses an endless groove (at 58) formed in the fluid end housing 22 such that the groove surrounds the horizontal bore; and a seal 58 positioned within the groove and engaged with an outer surface of the first portion 44 of the sleeve.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make an endless groove and seal in the fluid end housing to .
Claims 8 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saalfrank US 2,856,857 in view of Smith US 4,077,102.
Regarding claim 8, Saalfrank discloses the second portion has an outer surface but lacks a groove is formed in the outer surface of the second portion for housing a seal.  
Smith discloses a second portion 42 has an outer surface having a groove (at 54) is formed in the outer surface of the second portion for housing a seal 54.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make a groove and seal in the second portion as disclosed by Smith in the second portion of Saalfrank as a matter simple substitution and/or to provide better sealing as a groove with a seal provides less leakage between parts.
Regarding claim 25, Saalfrank lacks an endless groove formed in the fluid end housing such that the groove surrounds the horizontal bore; and a seal positioned within the groove and engaged with an outer surface of the first portion of the sleeve.
Smith discloses an endless groove (at 58) formed in the fluid end housing 22 such that the groove surrounds the horizontal bore; and a seal 58 positioned within the groove and engaged with an outer surface of the first portion 44 of the sleeve.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make an endless groove and seal in the fluid end housing of Saalfrank to engage the first sleeve portion as disclosed by Smith in the fluid end .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited prior art on the 892 disclose similar sleeves to the applicant’s sleeve.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John Bastianelli/

571-272-4921